OPINION ON PETITION TO REHEAR
The appellants, Tennessee Libertarian Party, et al., have filed a petition to rehear, and the basis of the argument presented is that the Court in its footnote relative to the Ledgerwood case overlooked that one of the reasons given in Ledgerwood for invalidating the act in question was the specific exclusion therein of certain judicial offices while including others. This reason was not applicable to the present case and was not overlooked.
All questions raised by the petition to rehear were considered by the Court in its original opinion, and were rejected therein.
The petition is therefore denied.
COOPER, C. J., and FONES, HENRY and BROCK, JJ., concur.